Per Curiam.

Four charges of professional misconduct are set forth in a petition filed against the respondent. An official referee has heard testimony offered by the petitioner in support thereof and has submitted his report finding that each of the four charges has been established by the proof. The record fully supports his finding.
The first charge related to the misconduct of the respondent in signing the name of an executor to two checks each in the sum of $350. He cashed the checks and converted the proceeds thereof to his own use. Although indicted for forgery, second degree, and grand larceny, second degree, he was permitted to plead guilty to petit larceny.
The second charge was established by evidence which showed that the plaintiff signed and issued a check in the sum of $105 drawn on the National City Bank of New York. He had no account in that bank. He cashed the check with a cheek-cashing organization and converted the proceeds thereof to his own use.
In support of the third charge it was established that the respondent forged the name of a plaintiff to two checks, one in the sum of $50, and the second in the sum of $25, and converted the proceeds thereof to his own use.
The misconduct alleged in the fourth charge was also established by uncontradicted evidence. In violation of a stipulation of settlement, the respondent received moneys from his clients but failed to pay them over to the attorney for the plaintiff or to satisfy a hospital lien in accordance with the stipulation. He converted to his own use the moneys delivered to him.
It is apparent that the respondent is unfit to remain a member of the legal profession.
The respondent should be disbarred.
Martin, P. J., G-lennon, Dore, Callahan and Peck, JJ., concur.
Respondent disbarred.